1. This conviction was for theft of a saddle. Continuance was sought for the testimony of one Jones, by whom defendant expected to prove he "traded for the saddle alleged to have been stolen." Mere conclusions, or vague, indefinite allegations, will not suffice in setting out testimony expected to be shown by absent witnesses. The facts they are expected to detail should be stated definitely. Willson's Crim. Proc., sec. 2165.
If Jones was present and witnessed such trade, he was cognizant of the attendant circumstances, and the application should have stated the facts. When was the trade made, and where? From whom was the purchase made, or with whom was the trade consummated? These matters should have been stated.
2. The requested charges in reference to venue were correctly refused. The court sufficiently charged upon that issue. The testimony conclusively shows the saddle to have been taken in Johnson County, and that it was within a few hours thereafter taken from defendant in the town of Alvarado, in said county. The venue was not a disputed question, under the evidence adduced on the trial. *Page 567 
3. The testimony as to the value was properly admitted. The actual value of the saddle was shown to be $22, and this was not contradicted, and that the owner had since its recovery refused that sum for it. This was sufficient and legitimate proof of its "market value."
The judgment is affirmed.
Affirmed.
Judges all present and concurring.